—Order unanimously affirmed with costs. Memorandum: In *951this action for personal injury and wrongful death arising out of an automobile accident, defendants appeal from an order insofar as it denied defendants’ motion to compel disclosure of documents containing or reflecting communications between plaintiffs’ attorneys and plaintiffs’ treating psychiatrist and expert witness, Dr. Miller. After reviewing those documents in camera, we conclude that Supreme Court properly determined that they are immune from disclosure as the "work product of an attorney” (CPLR 3101 [c]). Moreover, the documents are "protected] against disclosure” as materials prepared for litigation insofar as they contain or reflect the "mental impressions, conclusions, opinions or legal theories of an attorney or other representative of a party concerning the litigation” (CPLR 3101 [d] [2]). (Appeal from Order of Supreme Court, Cayuga County, Contiguglia, J.—Disclosure.) Present—Den-man, P. J., Green, Callahan, Balio and Boehm, JJ.